In an action to recover moneys alleged to be due and owing, the defendant Michael Friedman appeals from an order of the Supreme Court, Kings County, dated February 3, 1960, denying, without prejudice to renew, his motion to dismiss the complaint on the ground of lack of prosecution. Order affirmed, with $10 costs and disbursements. Although heretofore this court has held (Goldstein v. Park Terrace Caterers, 9 A D 2d 896) that an order denying a motion without prejudice to renewal is not appealable, except in special circumstances, we have re-examined the question and have determined that appeals from such orders may be entertained (Goldstein v. Park Terrace Caterers, 10 A D 2d 880; Reiner v. Kane, 10 A D 2d 885). Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.